                       Case 1:21-cv-00903-TSC Document 8 Filed 05/04/21 Page 1 of 1




AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                    MARC ROTENBERG                             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00903-TSC
                    POLITICO LLC, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Politico LLC, Protocol Media LLC, Robert Allbritton, and Tim Grieve                               .


Date:          05/04/2021                                                              /s/ Maxwell S. Mishkin
                                                                                         Attorney’s signature


                                                                                  Maxwell S. Mishkin (#1031356)
                                                                                     Printed name and bar number
                                                                                        Ballard Spahr LLP
                                                                                   1909 K Street NW, 12th Floor
                                                                                      Washington, DC 20006

                                                                                               Address

                                                                                   mishkinm@ballardspahr.com
                                                                                            E-mail address

                                                                                          (202) 508-1140
                                                                                          Telephone number

                                                                                          (202) 661-2299
                                                                                             FAX number
